dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-458-CV





DONALD S. WINN	APPELLANT



V.



RICHARD BROWN	APPELLEES

AND DEBBIE BROWN



----------

FROM THE 158
TH
 DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s “Motion To Dismiss.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  

Costs of this appeal shall be taxed against party incurring same, for  which let execution issue.

PER CURIAM	



PANEL D: HOLMAN, GARDNER and WALKER, JJ.



DELIVERED: May 4, 2006



FOOTNOTES
1:See 
Tex. R. App. P. 47.4.